Citation Nr: 0515017	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly pension (SMP), based on 
the need for the regular aid and attendance of another person 
(A&A) or housebound status. 

2.  Whether living expenses to include room and board, and 
heating, electric and cable bills should be used to reduce 
the veteran's countable income for pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


VACATUR

The veteran served on active duty from December 1943 to April 
1946.

By a March 2003 RO decision, the veteran's claim for SMP 
based on the need for A&A or housebound status was denied.  
It is noted that the RO received the veteran's timely notice 
of disagreement (NOD) in May 2003; he was furnished a 
statement of the case (SOC) in October 2003; and a timely 
substantive appeal was received in November 2003.  

In a May 2003 letter, the RO informed the veteran that his 
living expenses, to include room and board, were not medical 
expenses and could not be used to reduce his countable income 
for pension purposes.  The veteran filed a timely NOD, which 
was received in May 2003; he was furnished a SOC in July 
2003; and he filed a timely substantive appeal that was 
received in August 2003.  

In November 2004, the Board denied the veteran's claim for 
SMP based on the need for A&A or housebound status and 
remanded the claim regarding whether the veteran's living 
expenses should be used to reduce his countable income for 
pension purposes.  

The November 2004 decision-remand of the Board must now be 
vacated as the claim for countable income was improperly 
remanded to the RO for further development.  In this regard, 
it is noted that the Board was previously under the mistaken 
assumption that the July 2003 SOC was the initial 
adjudication of the countable income claim.  It is noted, 
however, that the May 2003 letter to the veteran served as a 
proper initial determination of his claim.  Inasmuch as the 
claim for countable income has been properly appealed to the 
Board, it is ripe for appellate review and need not have been 
remanded.  Given the aforementioned, the November 2004 
decision-remand must be vacated.  See 38 C.F.R. § 20.904.  A 
new decision will be entered.  




ORDER

The Board's November 2004 decision that denied entitlement to 
special monthly pension, based on the need for the regular 
aid and attendance of another person or housebound status, 
and which remanded the claim of whether living expenses to 
include room and board, and heating, electric and cable bills 
should be used to reduce the veteran's countable income for 
pension purposes is VACATED in its entirety.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


